Citation Nr: 1441757	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD), urinary incontinence, and/or erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective November 8, 2010, and denied service connection for depression.

With regard to the latter claim, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record reveals two diagnoses of acquired psychiatric disorders, major depressive disorder and PTSD.  The Veteran was granted service connection for PTSD in an April 2012 rating decision.  Therefore, the only diagnosis of an acquired psychiatric disorder that remains before the Board on appeal is major depressive disorder.

The Board notes that the Veteran asserted in his October 2011 notice of disagreement that his depression was caused or aggravated by his service-connected disabilities.  Specifically, he stated that "the cause of [his] depression is multi-fold, but all stemming from service in one form or another.  One of the primary causes of [his] depression is the effect that combat had on [him] during service and post service.  Another major source of [his] depression is the physical changes that [he has] undergone since [his] prostatectomy."  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability.  Based on the Veteran's above assertions regarding a possible relationship between his depression and service-connected PTSD, erectile dysfunction, and urinary incontinence, the Board has expanded the characterization of the claim as shown on the title page of this decision to include such secondary theory of entitlement.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The Board also notes that, in addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records, dated July 2011 through March 2012, that are relevant to the issue of entitlement to service connection for major depressive disorder.  In this regard, the Board also notes that a January 2012 VA examination report regarding the Veteran's PTSD also addresses his depression is of record.  However, such VA treatment records and examination report were not considered by the agency of original jurisdiction (AOJ) in the most recent July 2012 supplemental statement of the case.  As such claim is being remanded, the AOJ will have an opportunity to consider the records in connection with the readjudication of it.  The Board further notes that, while the VA treatment records note the Veteran's diagnosis of erectile dysfunction, status-post penile implant, such information was previously of record and considered by the AOJ.  Therefore, as the newly received records contain essentially duplicative evidence in regard to such claim, they are not relevant and there is no prejudice to the Veteran in the Board adjudicating his claim at this time.  Virtual VA also contains the Veteran's representative's June 2014 Appellant's Brief.  Other documents contained in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.

CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim for prostate cancer, a December 2010 letter, sent prior to the July 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the July 2011 rating decision granted service connection for erectile dysfunction as a residual of prostate cancer and assigned an initial noncompensable rating, effective November 8, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for erectile dysfunction as a residual of prostate cancer was granted and an initial rating assigned in the July 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment and personnel records, statements, and post-service VA and private treatment records have been associated with the record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board further observes that the record reflects that the Veteran is in receipt of disability benefits based on a work-related accident where he sustained injury to his back and neck; however, he has not reported, and the record does not reflect, that he is in receipt of such benefits due to his erectile dysfunction.  The Federal Circuit has held that "not all medical records or all [Social Security Administration (SSA)] disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding disability records are not relevant to the Veteran's claim decided herein as they do not pertain to his erectile dysfunction.  As such, the disability records would not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board concludes that the outstanding disability records are irrelevant to the claim decided herein and it is not necessary to obtain them.

The Veteran was also afforded a VA examination in March 2011 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected erectile dysfunction as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After considering the evidence of record in a light most favorable to the Veteran, for the reasons stated below, the Board finds that an initial compensable rating for erectile dysfunction is not warranted.

The Veteran's erectile dysfunction is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.

A compensable, 20 percent, rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic code 7522 uses the conjunctive "with."  That is, both deformity and loss of erectile power must be present to meet the criteria for a 20 percent rating under this diagnostic code.  Either symptom, by itself, does not approximate the disability picture that would warrant a 20 percent rating.  The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31.

VA treatment records show that the Veteran was given Viagra tablets and Alprastadil injections for erectile dysfunction, but no complaints or observations of penile deformity were reported.

The Veteran was afforded a VA examination in March 2011.  At such time, he reported that he had erectile dysfunction since having a prostatectomy in November 2008.  He received a penile implant in December 2009 that he reported to be effective.  The Veteran reported being able to have intercourse, but without ejaculation.  The VA examiner noted the presence of five linear scars on the Veteran's abdomen and a "palpable penile implant with pump device in [the] scrotum."  It was also noted that: (1) there were non-palpable inguinal nodes in the groin area; (2) the glans and shaft of the Veteran's penis were within normal limits; (3) there was no discharge from the meatus midline; (4) the testes were descended with no atrophy, tenderness or masses; and (5) both the epididymis and spermatic cord were normal.  The examiner diagnosed the Veteran with "mild functional impairment as a result of subjective complaints."  The Veteran was also afforded a VA examination in December 2011 to determine the nature of his urinary incontinence, and the examiner did not report a penile deformity at that time.

In his October 2011 notice of disagreement, the Veteran argued that the inability to engage in sexual intercourse and urinary incontinence should qualify as a penile deformity.  He also reported that his penis changed in appearance since his prostatectomy and that he had scars associated with his prostatectomy.  However, the Veteran did not give further details on how the appearance of his penis changed beyond asserting that it appeared different than before surgery.

Private treatment records show that the Veteran was treated for prostate cancer and underwent a robot-assisted prostatectomy in November 2008.  No deformity of the penis was noted either before or after surgery.  Private treatment records from 2009 note the Veteran's reports of erectile dysfunction, but also note that the genitalia were normal.  He was subsequently treated with post prostatectomy radiotherapy and at the conclusion of this treatment in November 2009, the private physician noted that the genitalia were unremarkable.  In December 2009, the Veteran underwent surgery to receive an inflatable penile implant.  Private treatment records from this surgery did not indicate a deformity either prior to or following surgery.

The Board finds that the medical and lay evidence of record shows that, for the entire appeal period, the Veteran's erectile dysfunction does not result in a penile deformity and thus does not satisfy the diagnostic criteria for a compensable rating under Diagnostic Code 7522.

The Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted because he suffers from urinary incontinence, cannot engage in intercourse, has surgical scars on his abdomen, and his penis has "changed in appearance" since his prostatectomy.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally requires medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings that there is no penile deformity provided by the experts of record should be accorded the greater probative weight than the Veteran's subjective statement that his penis has "changed in appearance" since his prostatectomy.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In addition, the Veteran was previously awarded a 60 percent disability rating for his urinary incontinence, which is rated under Diagnostic Code 7528.   

The Board also acknowledges that the Veteran asserts that his inability to perform sexual intercourse should be considered a penile deformity and thus warrants compensation under Diagnostic Code 7522; however, his service-connected erectile dysfunction is already compensated in that regard with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a).  The only way to obtain additional compensation under the schedular criteria for the service-connected erectile dysfunction is to show deformity of the penis, which in this case, is not demonstrated.  The Board has also considered the assignment of a compensable rating under other criteria.  Of particular note, the claimed post-surgical scarring on the abdomen is not so significant as to meet any criteria for rating as a compensable scar.  38 C.F.R. § 4.118.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his erectile dysfunction, i.e., the inability to have and maintain an erection sufficient for intercourse.  In this regard, he is in receipt of an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k)  and 38 C.F.R. § 3.350(a).  There are no additional symptoms of his erectile dysfunction that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, as noted at the March 2011 VA examination, the Veteran is retired and he has not alleged, and the evidence does not otherwise show, that his erectile dysfunction renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Therefore, the Board finds that an initial compensable rating for erectile dysfunction is not warranted.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for erectile dysfunction is denied.



REMAND

The Board's review of the record reveals that further development is required regarding the issue of entitlement to service connection for major depressive disorder, to include as secondary to service-connected PTSD, urinary incontinence, and/or erectile dysfunction.

As mentioned in the Introduction to this decision, the Board has expanded the Veteran's claim to establish service connection for depression, to include based on the theory of secondary service connection; however, he has not been provided with proper VCAA notification regarding such secondary aspect of his claim.  Therefore, such should be accomplished on remand.

In addition, during a January 2012 VA examination to evaluate the nature and etiology of the Veteran's acquired psychiatric disorders, the VA examiner diagnosed the Veteran with major depressive disorder and PTSD.  This examiner indicated that it was possible to differentiate the symptoms attributable to each diagnosis and explained, "[s]ymptoms of war related dreams and nightmares are associated with PTSD which is not part of Major Depressive Disorder."  When discussing the etiology of the Veteran's major depressive disorder, the VA examiner opined that his depression is "most likely associated with multiple stressors [and] is most likely not a direct result of military activities."  The VA examiner, however, did not provide a rationale for such opinion or identify whether the Veteran's major depressive disorder was caused or aggravated by his PTSD, erectile dysfunction, or urinary incontinence.  As such, an addendum opinion must be obtained on remand.

Finally, as noted in the Introduction, additional VA treatment records as well as the aforementioned January 2012 VA examination report have not yet been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence, to include such records, should be considered.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for major depressive disorder, to include as secondary to PTSD, urinary incontinence, and erectile dysfunction.

2.  The record, to include a copy of this remand, should be returned the examiner who conducted the PTSD examination in January 2012.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the January 2012 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to include the Veteran's lay statements pertaining to his depression, the examiner should offer an opinion regarding the following:

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder is related to his military service?

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder is caused OR aggravated by his PTSD, urinary incontinence, and/or erectile dysfunction?

The examiner must provide a complete rationale of any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on both a direct and secondary theory of entitlement based on the entirety of the evidence, to include consideration of VA treatment records dated July 2011 through March 2012 contained in Virtual VA, and the January 2012 VA examination report.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


